UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 19-1114


In re: MICHAEL S. OWL FEATHER-GORBEY,

                    Petitioner.


    On Petition for Writ of Mandamus. (1:18-cv-02754-RDB; 1:18-cv-03204-RDB)


Submitted: June 25, 2019                                          Decided: July 17, 2019


Before WILKINSON and KING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Michael S. Gorbey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael S. Owl Feather-Gorbey filed an amended petition for a writ of mandamus,

alleging that the district court has unduly delayed ruling on motions in two of his cases.

He seeks an order from this court directing the district court to act. Our review of the

district court’s docket reveals that the district court has recently decided the motions

identified by Owl Feather-Gorbey. Accordingly, although we grant Owl Feather-Gorbey’s

motion to proceed without the prepayment of fees under the Prison Litigation Reform Act

as well as his motion to file his amended mandamus petition, we deny the amended petition

as moot. We also deny Owl Feather-Gorbey’s motion for injunctive relief and deny his

motion for an order directing prison officials to complete forms on his behalf. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2